Case: 2:21-cv-00105-DLB-EBA Doc #: 5 Filed: 09/03/21 Page: 1 of 1 - Page ID#: 273



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION


CIVIL ACTION NO. 2:21CV105(WOB)


CHRISTY BECKRICH, ET AL.                                      PLAINTIFFS


VS.                                  ORDER


SAINT ELIZABETH MEDICAL
CENTER, INC., ET AL.                                          DEFENDANT



      This matter is before the Court on review of plaintiffs’

complaint, and the Court being advised,

      IT IS ORDERED that the undersigned hereby RECUSES and this

matter shall be reassigned to the Honorable David L. Bunning.

      This 3rd day of September 2021.
